Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 9, 2-6, 8, 10-13 of U.S. Patent No. 11310171 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented herein for ease of illustration:
Instant claims
US 11310171 B2
1. A wireless communication device comprising: a) a radio-frequency antenna configured as an inverted-F antenna including a first antenna element, a second antenna element, b) a third antenna element, and a ground plane; c) and a plugin port arranged at the first antenna element, d) wireless communication circuitry connected to the radio-frequency antenna, the wireless communication circuitry being configured to perform real-time communications of multiple protocols via the radio-frequency antenna, wherein e) one end of the first antenna element is connected to the ground plane via the second antenna element, g) the second antenna element extending along a second side of the inverted-F antenna substantially perpendicular to the first side, and h) wherein, at a point between respective ends of the first antenna element, the third antenna element connects the first antenna element to a current feeding unit, the third antenna element extending from the first antenna element to the current feeding unit in a direction substantially parallel to the second side of the inverted-F antenna, the current feeding unit being configured to provide a current to the first antenna element via the third antenna element.
2. The wireless communication device of claim 1, wherein the plugin port is arranged on top or below the first antenna element.
3. The wireless communication device of claim 1, wherein the plugin port is mounted on the first antenna element.
4. The wireless communication device of claim 1, wherein the first antenna element is arranged at the end of the radio-frequency antenna.
5. The wireless communication device according to claim 1, wherein the inverted-F antenna operates within a frequency range of 2.4 to 5.5 GHz.
6. The wireless communication device according to claim 1, wherein the inverted-F antenna includes a printed circuit board or a flexible printed circuit board, on which an electrically conducting path at least partly forms each of the first, second, and third antenna elements.
7. The wireless communication device according to claim 1, wherein a distance between points where the second and third antenna elements are respectively connected to the first antenna element is determined according to a current or voltage distribution along the first antenna element.
8. The wireless communication device according to claim 1, wherein an electrical length of the first antenna element is one of: λ/4; x*λ/4+λ/2; and x*λ/4−λ/2, wherein x is an odd number ≥3.
9. The wireless communication device according to claim 1, wherein an electrical length of the ground plane is one of: λ/4; x*λ/4+λ/2; and x*λ/4−λ/2, wherein x is an odd number which is greater than 3.
10. The wireless communication device according to claim 1, wherein the plugin port is a universal serial bus (USB) port.
11. The wireless communication device according to claim 1, wherein the wireless communication device is configured to communicate with a hearing aid.
12. The wireless communication device according to claim 1, wherein the wireless communication device is configured as an intermediary device facilitating wireless communication between a mobile phone and a hearing device.
13. The wireless communication device according to claim 1, wherein the device has a length between 4 and 12 cm.
14. The wireless communication device according to claim 1, further comprising: a first processing unit; a second processing unit; and a signal line connecting the first and second processing units, wherein the wireless communication circuitry is dually connected to the first and second processing units.

1. A wireless communication device comprising: a) a radio-frequency antenna configured as an inverted-F antenna including a first antenna element, a second antenna element, b) a third antenna element, and a ground plane; and d) wireless communication circuitry connected to the radio-frequency antenna, the wireless communication circuitry being configured to perform real-time communications of multiple protocols via the radio-frequency antenna, wherein f) the first antenna element is arranged along a first side of the inverted-F antenna, parallel to the ground plane of the inverted-F antenna, wherein e) one end of the first antenna element is connected to the ground plane via the second antenna element, g) the second antenna element extending along a second side of the inverted-F antenna substantially perpendicular to the first side, and h) wherein, at a point between respective ends of the first antenna element, the third antenna element connects the first antenna element to a current feeding unit, the third antenna element extending from the first antenna element to the current feeding unit in a direction substantially parallel to the second side of the inverted-F antenna, the current feeding unit being configured to provide a current to the first antenna element via the third antenna element.
2. The wireless communication device according to claim 1, wherein the inverted-F antenna operates within a frequency range of 2.4 to 5.5 GHz.
3. The wireless communication device according to claim 1, wherein the inverted-F antenna includes a printed circuit board or a flexible printed circuit board, on which an electrically conducting path at least partly forms each of the first, second, and third antenna elements.
4. The wireless communication device according to claim 1, wherein a distance between points where the second and third antenna elements are respectively connected to the first antenna element is determined according to a current or voltage distribution along the first antenna element.
5. The wireless communication device according to claim 1, wherein an electrical length of the first antenna element is one of:
λ/4;
x*λ/4+λ/2; and
x*λ/4−λ/2, wherein x is an odd number ≥3.
6. The wireless communication device according to claim 1, wherein an electrical length of the ground plane is one of:
λ/4;
x*λ/4+λ/2; and
x*λ/4−λ/2, wherein x is an odd number which is greater than 3.
7. The wireless communication device according to claim 1, further comprising: a plugin port, wherein the inverted-F antenna utilizes the plugin port or utilizes space within the wireless communication device around the plugin port.
8. The wireless communication device according to claim 7, wherein the plugin port is a universal serial bus (USB) port.
9. The wireless communication device according to claim 7, wherein the plugin port is mounted on the first antenna element.
10. The wireless communication device according to claim 1, wherein the wireless communication device is configured to communicate with a hearing aid.
11. The wireless communication device according to claim 1, wherein the wireless communication device is configured as an intermediary device facilitating wireless communication between a mobile phone and a hearing device.
12. The wireless communication device according to claim 1, wherein the device has a length between 4 and 12 cm.
13. The wireless communication device according to claim 1, further comprising: a first processing unit; a second processing unit; and a signal line connecting the first and second processing units, wherein the wireless communication circuitry is dually connected to the first and second processing units.
14. A wireless communication device comprising: wireless communication circuitry; and a radio-frequency antenna connected to the wireless communication circuitry, the radio-frequency antenna being configured as an inverted-F antenna including a first antenna element, a second antenna element, a third antenna element, and a ground plane, wherein the first antenna element is arranged along a first side of the inverted-F antenna, parallel to a ground plane of the inverted-F antenna, wherein one end of the first antenna element is connected to the ground plane via the second antenna element, the second antenna element extending along a second side of the inverted-F antenna substantially perpendicular to the first side, and wherein, at a point between respective ends of the first antenna element, the third antenna element connects the first antenna element to a current feeding unit, the third antenna element extending from the first antenna element to the current feeding unit in a direction substantially parallel to the second side of the inverted-F antenna, the current feeding unit being configured to provide a current to the first antenna element via the third antenna element.





	From the above table, as indicated by the added alphabets a-h, the corresponding limitations a, b, d, e, g, h are substantially similar to the corresponding the steps a, b, d, e, g, h of patented claim 1, the only difference is that instant claim does not specify the limitation f) : the first antenna element is arranged along a first side of the inverted-F antenna, parallel to the ground plane of the inverted-F antenna.
	Instant claim 1 also specify the limitation c) : a plugin port arranged at the first antenna element, however patented claim 9 specifies such limitation. Therefore, claim 1 of the instant application merely broadens the scope of the claim 9 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Regarding instant claims 3, 5-14, these claims suffer from the same deficiencies indicated above with regard to instant claim 1, and in view of the corresponding patented respective claims 9, 2-6, 8, 10-13. Thus, they are subject to the same rejections.
Regarding claim 2 and 4, these claims are directed to different arrangement of the plugin of patented claim 9. Patented claim 9 specifies the plugin port is mounted on the first antenna element except for “the plugin port is arranged on top or below the first antenna element” as in claim 2, and “the first antenna element is arranged at the end of the radio-frequency antenna” as in claim 4. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the plugin as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/1/2022